   Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 1 of 27



                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF NEW YORK


CAR-FRESHNER CORPORATION and JULIUS
SÄMANN LTD.,

                       Plaintiffs,

                v.                                   Civil Action No.

SCENTED PROMOTIONS, LLC d/b/a SCENT USA,             5:19-cv-01158 (GTS/ATB)
PAULINA SLUSARCZYK, and SLAWOMIR M.
WARZOCHA a/k/a MICHAEL WARZOCHA a/k/a
MIKE MIDAS,

                        Defendants.




               PLAINTIFFS’ MEMORANDUM OF LAW IN
            OPPOSITION TO DEFENDANTS’ APPEAL FROM
           MAGISTRATE JUDGE BAXTER’S ORDER DENYING,
          IN PART, THEIR MOTION TO VACATE THE CLERK’S
                        ENTRY OF DEFAULT




                                      BOND, SCHOENECK & KING, PLLC
                                      One Lincoln Center
                                      Syracuse, New York 13202-1355
                                      Telephone: (315) 218-8000

                                      Attorneys for Plaintiffs

                                                                        3538162.2
        Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 2 of 27



                                              TABLE OF CONTENTS

Preliminary Statement.................................................................................................. 1
Statement of the Case ................................................................................................... 2
        Plaintiffs and Their Stable of Invaluable Trademarks ........................................... 2
        The Prior Lawsuits and Judgments............................................................................. 2
        Defendants Have Continued the Business of AFI .................................................... 5
        Defendants Have Breached the Prior Judgments .................................................... 7
Procedural History......................................................................................................... 7
Argument ....................................................................................................................... 9
        Standard of Review........................................................................................................10
        Magistrate Judge Baxter’s Conclusion That Defendants Willfully Defaulted
        Was Not Clearly Erroneous .........................................................................................11
        Magistrate Judge Baxter’s Conclusion That Defendants Have Not Shown A
        Meritorious Defense Was Not Clearly Erroneous ..................................................16
      A.       The 2013 Judgment ..................................................................................... 16
      B.       The 2003 Consent Judgment....................................................................... 23
Conclusion .................................................................................................................... 24




                                                                 i
                                                                                                                         3538162.2
     Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 3 of 27



                          PRELIMINARY STATEMENT

      Plaintiffs CAR-FRESHNER Corporation (“CFC”) and Julius Sämann Ltd. (“JSL”)

(collectively, “Plaintiffs”) respectfully submit this memorandum of law in opposition

to the appeal by defendants Scented Promotions, LLC d/b/a Scent USA (“Scented

Promotions”), Paulina Slusarczyk (“Slusarczyk”), and Slawomir M. Warzocha a/k/a

Michael Warzocha a/k/a Mike Midas (“Warzocha”) (collectively, “Defendants”) from

that part of Magistrate Judge Baxter’s order, entered on March 12, 2020, that denied

their motion to vacate the Clerk’s entry of default with respect to Claims VI through

IX of the Complaint.

      Claims VI through IX seek relief for breaches of prior judgments entered by

this Court. As set forth in the Complaint, for nearly 20 years, under the guise of

various names and corporate entities, defendant Warzocha has engaged in a pattern

and practice of infringing Plaintiffs’ trademarks. Plaintiffs have twice commenced

actions in this Court against Warzocha and/or his business enterprise, and in both

cases judgments were entered, by agreement, in Plaintiffs’ favor. Recent breaches of

those judgments (and, separately, misappropriation of Plaintiffs’ BLACK ICE

trademarks) necessitated this new action against (a) Warzocha, (b) the current

iteration of Warzocha’s business enterprise, Scented Promotions, and (c) Scented

Promotions’ manager, Slusarczyk, who is also Warzocha’s daughter and his long-time

collaborator.

      Defendants had knowledge of this lawsuit and chose to default. The default

was willful, just as it was the last time Warzocha and his company defaulted before


                                         1
                                                                             3538162.2
     Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 4 of 27



this Court.   See Car-Freshner Corp. v. Air Fresheners, Inc., No. 7:10-CV-1491

(GTS/DEP), 2012 U.S. Dist. LEXIS 112826, *16-17 (N.D.N.Y. Aug. 10, 2012)

(Suddaby, J.). Moreover, Defendants have not come forward with evidence of any

meritorious defense for their breaches of the Court’s prior judgments. Magistrate

Judge Baxter correctly denied their motion to vacate the Clerk’s entry of default with

respect to Claims VI through IX of the Complaint. His decision should be upheld.

                           STATEMENT OF THE CASE

      Plaintiffs and Their Stable of Invaluable Trademarks

      CFC and its predecessors have manufactured, marketed, and sold their world-

famous air fresheners from their headquarters in Watertown, New York, for over 60

years. Complaint, ¶ 17. Under license from JSL, CFC uses a number of invaluable,

federally-registered trademarks in connection with the manufacture, marketing, and

sale of these air fresheners, including marks containing a distinctive abstract Tree

design (the “Tree Design Marks”) and the word marks CAR-FRESHNER, LITTLE TREES,

LITTLE TREE, MAGIC TREE, and BLACK ICE. Id., ¶¶ 18, 19, 20, 21, 75.

      The Prior Lawsuits and Judgments

      As Magistrate Judge Baxter noted, “[t]he parties are well acquainted with this

court.” ECF Doc. No. 23, p. 2. In 2002, CFC and JSL brought their first trademark

infringement action against Scented Promotions’ predecessor, Air Fresheners, Inc.

d/b/a Scent USA (“AFI”), in this Court (the “First Action”). Complaint, ¶ 22. That

First Action involved AFI’s infringement of the Tree Design Marks and the word

marks LITTLE TREE, LITTLE TREES, MAGIC TREE, and CAR-FRESHNER. Id., ¶ 23. That


                                          2
                                                                              3538162.2
     Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 5 of 27



First Action was resolved in November 2003, when the Court entered a consent

judgment signed by Warzocha on behalf of AFI (the “2003 Consent Judgment”). Id.,

¶ 24 & Ex. A.

      Among other things, the 2003 Consent Judgment prohibited AFI from

importing, manufacturing, purchasing, distributing, advertising, promoting, or

selling any air fresheners with any design that infringed or was a colorable imitation

of the Tree Design Marks. Complaint, ¶ 25. The 2003 Consent Judgment also

required AFI to

             remove all uses of, and/or references to, tree shaped air
             fresheners and all uses of, and/or references to LITTLE
             TREE,     LITTLE TREES,          MAGIC TREE,        CAR
             FRESHENER and the phonetic equivalents, with or
             without punctuation between the words, from all meta tag
             and search engine listings, advertising, promotional
             materials, web sites, packaging and/or products.

Id., ¶ 26. The Consent Judgment provided for a $10,000 remedy for each breach of

its terms. Id., ¶ 27. It also provided for Plaintiffs’ recovery of their attorneys’ fees

and costs associated with any action required to enforce its terms. Id.

      In 2010, CFC and JSL brought a second action in this Court against AFI, when

they discovered that AFI was breaching the 2003 Consent Judgment and once again

infringing their trademarks (the “Second Action”). Warzocha was also named as a

defendant in that Second Action. Complaint, ¶ 28.

      Specifically, Plaintiffs discovered that AFI and Warzocha were promoting and

selling tree-shaped air fresheners that breached the 2003 Consent Judgment and

infringed upon the Tree Design Marks. Complaint, ¶ 29. In addition, Plaintiffs

                                           3
                                                                                3538162.2
     Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 6 of 27



discovered that AFI and Warzocha were breaching the 2003 Consent Judgment by

using LITTLE TREE, LITTLE TREES, MAGIC TREE, and CAR-FRESHNER, or similar terms,

as hidden text on one or more of their websites (which included www.scentusa.com).

Id., ¶ 30.

       This Court granted Plaintiffs a partial default judgment, with permanent

injunctive relief, against AFI and Warzocha in the Second Action on August 10, 2012.

Complaint, ¶ 31. AFI and Warzocha subsequently made an offer of judgment in the

Second Action, under Rule 68 of the Federal Rules of Civil Procedure, on December

26, 2012. Warzocha signed that offer of judgment on behalf of himself and on behalf

of AFI, as its “vice president.” Id., ¶ 32. Plaintiffs rejected that offer of judgment.

Id., ¶ 33.

       AFI and Warzocha made a second offer of judgment in the Second Action,

under Rule 68 of the Federal Rules of Civil Procedure, on January 3, 2013. Once

again, Warzocha signed that offer of judgment on behalf of himself and on behalf of

AFI, as its “vice president.” Complaint, ¶ 34. Plaintiffs accepted that second offer of

judgment. Id., ¶ 35.

       As a result of Plaintiffs’ acceptance of that second offer of judgment, this Court

entered a judgment against Warzocha and AFI in the Second Action on January 4,

2013 (the “2013 Judgment”). Complaint, ¶ 36. The 2013 Judgment includes the

following prohibitions, among others:

             ORDERED AND ADJUDGED that Defendants shall
             IMMEDIATELY cease all use of, and reference to,
             “LITTLE TREE,” “LITTLE TREES,” “MAGIC TREE,” and
             “CAR FRESHNER,” or the phonetic equivalents, with or
                                           4
                                                                                 3538162.2
     Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 7 of 27



             without punctuation between the words, as those terms are
             used to describe Plaintiffs’ trademarks with registration
             numbers 675,796; 798,701; 1,017,831; and 1,990,039, to
             promote or refer to air fresheners on Defendants’ web sites,
             meta tags, search engine listings, any form of advertising
             or promotional materials, packaging, and products[.]

Id., ¶ 37. In addition to prohibiting such conduct, the 2013 Judgment provides for

the following monetary remedies to which the parties had agreed under Rule 68:

             [I]f either Defendant breaches the terms of this Judgment,
             Defendants shall pay to CFC ten thousand dollars
             ($10,000.00) per violation of this Judgment, $1 per
             infringing product produced or distributed after the date of
             this Judgment, and Plaintiffs’ costs and attorneys fees in
             enforcing the Judgment.

Id., ¶ 38.

       The 2013 Judgment expressly required Warzocha “to inform each employee of

Air Fresheners, Inc. d/b/a Scent USA of the contents of this Judgment within . . . 10

calendar days of entry of this Judgment[.]” Complaint, ¶ 39. Slusarczyk was an

employee of AFI at the time the 2013 Judgment was entered, and thus Warzocha was

required to inform her of the 2013 Judgment’s contents. Id., ¶ 40.

       Defendants Have Continued the Business of AFI

       As Magistrate Judge Baxter found, “Plaintiffs raise several allegations that

strongly suggest a successor relationship and continuity of business between AFI and

Scented Promotions, which relationship the defendants do not appear to dispute.”

ECF Doc. No. 23, p. 3.

       Nevada public records show that Scented Promotions was formed on December

7, 2012, just three weeks before Warzocha and AFI made their first offer of judgment


                                          5
                                                                             3538162.2
     Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 8 of 27



in the Second Action. Complaint, ¶ 42. Then, according to Nevada public records,

AFI was dissolved effective December 31, 2013, after the 2013 Judgment was entered

in the Second Action. Id., ¶ 41.

      Scented Promotions is a substantial continuation of AFI and was formed for

the specific purpose of evading the 2013 Judgment entered against AFI. Complaint,

¶ 43. Moreover, Scented Promotions was formed with Slusarczyk as its “manager”

for the specific purpose of evading Warzocha’s personal liability under the 2013

Judgment. Id., ¶ 44. In fact, publicly available information, including information

from public records, evidences a clear continuity of location, trade name, web address,

and business operations from AFI to Scented Promotions. Id., ¶¶ 45-72. There has

also been a continuity of key personnel, in that Warzocha and Slusarczyk have been

key personnel at both AFI and Scented Promotions. Id., ¶¶ 46-59.

      As Magistrate Judge Baxter noted, Defendants did not dispute any of these

matters in their motion to vacate the Clerk’s entry of default. ECF Doc. No. 23, p. 14

(“defendants do not dispute their conduct as described by plaintiff”). The foregoing

matters are well-documented in the declarations submitted with Plaintiffs’ pending

motion for default judgment. See Declaration of Leah Waite-Holland, executed on

January 24, 2020 (“Waite-Holland Decl. I”), at ¶¶ 5-10 (ECF Doc. No. 17-1);

Declaration of Abbie Brinson Woodruff, executed on January 24, 2020 (“Brinson

Woodruff Decl.”), at ¶¶ 3-4 (ECF Doc. No. 17-20); Declaration of Louis Orbach,

executed on January 24, 2020 (“Orbach Decl. I”), at ¶¶ 28-33 (ECF Doc. No. 17-25).




                                          6
                                                                               3538162.2
     Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 9 of 27



      Defendants Have Breached the Prior Judgments

      The Complaint identifies at least ten recent breaches of the 2003 Consent

Judgment and the 2013 Judgment: the use of “little tree” in hidden text on the

homepage of www.scentedpromo.com; the use of “little tree” in hidden text on the

“Fragrance” page of www.scentedpromo.com; the use of “little tree” in hidden text on

the “Our Products” page of www.scentedpromo.com; the use of “Car Freshener” on

the “About Us” page of www.scentusa.com; the use of “Car Freshener” on the “About

Us” page of www.smellycharms.com; the use of “car freshener” on a rack card depicted

on the “Customized Air Fresheners” page of www.smellycharms.com; the use of the

hashtag “#carfreshener” by Scent USA in two distinct promotional posts on

Instagram; the use of the hashtag “#notthelittletree” by Scent USA in a different

promotional post on Instagram; and the use of “Car Freshener” on the “About Us”

page of www.midasusa.com. Complaint, ¶ 74. These breaches are all documented in

Plaintiffs’ pending motion for default judgment. See Waite-Holland Decl. I, ¶¶ 11-19

and Exs. F-N; Orbach Decl. I, ¶ 33 & Ex. K. Since filing that motion, Plaintiffs have

discovered another breach on Defendants’ website.       Declaration of Leah Waite-

Holland, executed on February 6, 2020 (“Waite-Holland Decl. II ”), at ¶ 9 (ECF Doc.

No. 19-1).

                             PROCEDURAL HISTORY

      Plaintiffs commenced this action, by filing their Complaint, on September 18,

2019. ECF Doc. No. 1. Defendants, through counsel, received the Complaint on

September 23, 2019, and waived service per FED. R. CIV. P. 4(d). ECF Doc. Nos. 6-8.


                                         7
                                                                             3538162.2
    Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 10 of 27



At the request of Defendants’ counsel, Plaintiffs thereafter consented to an extension

of Defendants’ time to answer to December 2, 2019, which would have given them 70

days to answer after they received the Complaint. See Declaration of Louis Orbach,

dated February 6, 2020 (“Orbach Decl. II ”), at ¶¶ 17-19 (ECF Doc. No. 19-9). As

Magistrate Judge Baxter found, Defendants never sought the Court’s approval for

that extension, or its permission for any other extension, and simply failed to appear.

ECF Doc. No. 23, p. 7. On December 5, 2019, the Clerk of this Court entered default

against all Defendants. ECF Doc. No. 11.

      Defendants waited until January 20, 2020 to move to vacate the Clerk’s entry

of default.   ECF Doc. No. 16.    That was 119 days after they first received the

Complaint, and just four days before Plaintiffs’ deadline to file their motion for

default judgment. ECF Doc. No. 15.

      By memorandum-decision and order entered on March 12, 2020, Magistrate

Judge Baxter denied Defendants’ motion to vacate the Clerk’s entry of default in part

and granted it in part.     ECF Doc. No. 23.       Magistrate Judge Baxter denied

Defendants’ motion with respect to Claims VI through IX of the Complaint, which

seek relief for Defendants’ breaches of the Court’s prior judgments.        Id. at 23.

Magistrate Judge Baxter found that Defendants’ default was willful, and that, with

respect to those claims, Defendants had failed to show a meritorious defense. Id. at

5-9, 14-18.

      Magistrate Judge Baxter granted Defendants’ motion with respect to Claims I

through V of the Complaint, which seek relief for Defendants’ misappropriation of

                                          8
                                                                               3538162.2
    Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 11 of 27



Plaintiffs’ BLACK ICE trademarks. Id. at 22. With respect to those claims alone,

Defendants contended that the Court lacked personal jurisdiction over them.

Magistrate Judge Baxter found that “plaintiffs have made a prima facie showing of

personal jurisdiction[.]” Id. at 13. He nonetheless concluded that Defendants had

made a sufficient showing of a “meritorious defense” on this ground, for purposes of

their motion to vacate the Clerk’s entry of default, because “an ultimate lack of

additional contacts between Scented Promotions and this forum may prove fatal to

plaintiffs’ BLACK ICE claims.” Id. at 13-14. Despite Magistrate Judge Baxter’s order

vacating the Clerk’s entry of default with respect to those claims two months ago,

Defendants have not served a responsive pleading with respect to those claims.1

                                    ARGUMENT

       “[D]efault procedures ‘provide a useful remedy when a litigant is confronted

by an obstructionist adversary. Under such circumstances those procedural rules

play a constructive role in maintaining the orderly and efficient administration of

justice.’” Finkel v. Hall-Mark Elect. Supplies Corp., No. 07-CV-2376 (NGG/JO), 2011

U.S. Dist. LEXIS 76716, *7 (E.D.N.Y. July 13, 2011) (quoting Enron Oil Corp. v.




1 In the papers they submitted to Magistrate Judge Baxter on their motion to vacate
the Clerk’s entry of default, Defendants suggested that if the default was vacated on
Claims I-V they would make a motion to dismiss those claims for lack of personal
jurisdiction. They have not done so and such a motion would have no merit. As
Magistrate Judge Baxter found, “plaintiffs have made a prima facie showing of
personal jurisdiction[.]” ECF Doc. No. 23, p. 13. That is all that is required at this
stage of the action. To defeat a pre-discovery motion to dismiss for lack of personal
jurisdiction, “a plaintiff need only make a prima facie showing of personal jurisdiction
over a defendant.” Bacon v. Perini, No. 1:16-cv-1218 (BKS/CFH), 2017 U.S. Dist.
LEXIS 221602, *9 (N.D.N.Y. July 7, 2017).
                                            9
                                                                                3538162.2
    Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 12 of 27



Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993)). Magistrate Judge Baxter correctly found

that Defendants willfully defaulted and that they failed to come forward with any

proof of a meritorious defense with respect to their breaches of the Court’s prior

judgments. There is no basis to overturn his decision.

      Standard of Review

      Magistrate Judge Baxter’s order on Defendants’ motion to vacate the Clerk’s

entry of default was a non-dispositive order.         Burns v. Dailey, 5:12-cv-0229

(GTS/ATB), 2012 U.S. Dist. LEXIS 175862, *6, n.1 (N.D.N.Y. Dec. 12, 2012)

(Suddaby, J.) (“a motion to vacate default is non-dispositive in nature”). This Court

reviews a magistrate judge’s non-dispositive order to determine if it is clearly

erroneous or contrary to law. See, e.g., Cruz v. United Auto. Workers Union Local

2300, 3:18-cv-0048 (GTS/DEP), 2018 U.S. Dist. LEXIS 233209, *5 (N.D.N.Y. Nov. 15,

2018) (Suddaby, C.J.) (citing FED. R. CIV. P. 72(a)). “‘[The] party seeking to overturn

a magistrate judge’s decision thus carries a heavy burden.’” ICM Controls Corp. v.

Honeywell Int’l, 5:12-cv-1766 (LEK/ATB), 2019 U.S. Dist. LEXIS 225676, *27

(N.D.N.Y. Dec. 3, 2019) (alteration in original, citations omitted).

      “A finding is clearly erroneous if on the entire evidence, [the reviewing court]

is left with the definite and firm conviction that a mistake has been committed.”

Cruz, 2018 U.S. Dist. LEXIS 233209, at *6 (alteration in original) (internal quotation

marks omitted) (quoting Snyder v. Louisiana, 552 U.S. 472, 487 (2008)). “An order is

contrary to law ‘if it fails to apply or misapplies relevant statutes, case law or rules

of procedure.’” Cruz, 2018 U.S. Dist. LEXIS 233209, at *6 (citations omitted).


                                          10
                                                                                3538162.2
     Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 13 of 27



         Defendants do not contend that Magistrate Judge Baxter’s decision was

contrary to law. He correctly held, and Defendants do not dispute, that “[i]t is . . .

well settled that the court may properly deny a motion to vacate an entry of default .

. . if it is ‘persuaded that the default was willful and is unpersuaded that the

defaulting party has a meritorious defense.’” ECF Doc. No. 23, p. 5 n.1 (citation

omitted). The Second Circuit and this Court have time and again stated that to be

the law. See, e.g., Bricklayers & Allied Craftworkers Local 2 v. Moulton Masonry &

Constr., LLC, 779 F.3d 182, 187 (2d Cir. 2015); Car-Freshner, 2012 U.S. Dist. LEXIS

112826, at *24.

         Defendants’ sole contention on appeal is that Magistrate Judge Baxter’s

findings, with respect to the willfulness of their default and their failure to show a

meritorious defense, were “clearly erroneous.” However, Defendants do not and

cannot show that Magistrate Judge Baxter’s findings were clearly erroneous on either

front.

         Magistrate Judge Baxter’s Conclusion That Defendants Willfully Defaulted
         Was Not Clearly Erroneous

         Magistrate Judge Baxter’s conclusion that Defendants willfully defaulted is

unassailable. As Magistrate Judge Baxter expressly found, “Defendants do not deny

receiving the summons and complaint, nor do they claim that they were unaware of

their obligations as defendants in this lawsuit.” ECF Doc. No. 23, p. 6. Although

Defendants’ conduct smacks of bad faith, Magistrate Judge Baxter correctly noted

that willful default does not require bad faith. ECF Doc. No. 23, p. 5. “[A] finding of

bad faith is [not] a necessary predicate to concluding that a defendant acted
                                          11
                                                                               3538162.2
    Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 14 of 27



‘willfully.’” Bricklayers, 779 F.3d at 187 (internal quotation marks and citation

omitted) (alteration in original).    “Rather, it is sufficient to conclude that the

defendant defaulted deliberately.”      Id. (internal quotation marks and citation

omitted). Evidence that a defendant knew of the lawsuit, was represented by counsel,

and even requested an extension of time to answer – but still filed no answer – is

evidence that a defendant defaulted deliberately. See id. at 186-87.

      Applying these principles, Magistrate Judge Baxter properly concluded that

Defendants’ default was willful. ECF Doc. No. 23, pp. 5-9. Indeed, all the factors that

led this Court to determine that Warzocha and his company willfully defaulted in the

Second Action are present again and support Magistrate Judge Baxter’s

determination. Car-Freshner, 2012 U.S. Dist. LEXIS 112826, at *16-17. As in the

Second Action, Defendants knew of this lawsuit, they were represented by counsel,

and, thus, they “were aware, or reasonably should have been aware, that, without a

court order providing otherwise” they had a “duty to file a timely Answer.” Car-

Freshner, 2012 U.S. Dist. LEXIS 112826, at *19-20. Yet, as in the Second Action,

Defendants took no action to appear in this case for months. “As a result” of such

facts in the Second Action, this Court concluded that “Defendants’ default was

sufficiently willful to weigh in favor of denying their motion to set aside the default.”

Car-Freshner, 2012 U.S. Dist. LEXIS 112826, at *20. Magistrate Judge Baxter

properly reached the same conclusion here.




                                           12
                                                                                 3538162.2
    Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 15 of 27



      Warzocha’s track record of flouting his obligations to this Court reinforces the

finding of willful default in this case. Magistrate Judge Baxter correctly found that

Warzocha’s prior conduct was probative:

             Equally troubling is Warzocha’s consistent pattern of delay
             in retaining counsel and participating in the various causes
             of action asserted against him and/or his interests over the
             past eighteen years. See No. 7:02-CV-01576 (TJM/DEP)
             (N.D.N.Y.) (where Warzocha appeared on behalf of AFI,
             which was noted to be in default for failing to respond to
             the complaint for almost three months, despite four
             extensions of time having previously been granted); No.
             7:10-CV-01491 (GTS/DEP) (N.D.N.Y.) (awarding plaintiffs
             partial default judgment for defendants’ failure to appear).
             Warzocha’s previous conduct before this court, including
             his prior, willful default in the 2010 Action, is probative of
             my current determination. See In re Men’s Sportswear,
             Inc., 834 F.2d 1134, 1139 (2d Cir. 1987) (“[Defendant]
             maintains that the bankruptcy and district courts
             erroneously found [his] default was willful based on the
             behavior of [defendant] and counsel in the prior license
             assumption proceeding. We disagree. The filing of a
             complaint in a new action does not erase a litigant’s past
             abuse of the judicial system.”) (emphasis added).

ECF Doc. No. 23, pp. 7-8. Defendants argue that Magistrate Judge Baxter erred by

considering Warzocha’s prior conduct before this Court, but they do not cite any

authority for that assertion. “[I]t was entirely proper . . . to consider [defendant’s]

conduct in the [prior] proceeding when deciding whether [its] default was willful.” In

re Men’s Sportswear, 834 F.2d 1134, 1139 (2d Cir. 1987). The record of Warzocha’s

prior conduct is plainly probative, both as proof that Warzocha knew of his obligations

as a defendant, and as evidence that willful default is his modus operandi. See id.

      Warzocha aside, Magistrate Judge Baxter correctly found that “[t]he

remaining defendants have failed to provide any credible explanation for their
                                          13
                                                                               3538162.2
    Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 16 of 27



default.” ECF Doc. No. 23, p. 8. As Magistrate Judge Baxter accurately noted,

“defendants have offered no reason, much less a valid one, for Scented Promotions

failure to respond to the complaint.” Id. at 9. The same is true for Slusarczyk.

      Defendants’ counsel assert, without any record support, that Slusarczyk did

not respond to the Complaint because she “understandably need[ed] to focus on her

health and the health of her unborn child.”       Magistrate Judge Baxter properly

disposed of that bald assertion from Defendants’ counsel, noting that “‘[An attorney’s]

unsworn statements in a memorandum of law are not evidence.’” ECF Doc. No. 23,

p. 8 n.3 (quoting Peterson v. Syracuse Police Dep’t, 467 F. App’x 31, 34 (2d Cir. 2012)

(citing Kulhawik v. Holder, 571 F.3d 296, 298 (2d Cir. 2009)). As Magistrate Judge

Baxter explained:

             In his sworn declaration, Warzocha states that his
             daughter Slusarczyk was pregnant during the time in
             which she owed a response to the complaint. (Dkt. No. 16-
             2 at ¶ 4). Absent from his declaration is any indication that
             Slusarczyk was experiencing complications or illness
             resulting from her pregnancy, impeding her ability to
             participate in the ensuing litigation. Nor has Slusarczyk
             herself submitted an affidavit to that effect.

ECF Doc. No. 23, p. 8. It is plain, as Magistrate Judge Baxter held, that “[t]he fact of

one’s pregnancy, alone, does not constitute a satisfactory reason for declining to

participate in pending litigation.” Id. at 8. Defendants do not cite any contrary

authority.

      Magistrate Judge Baxter’s finding of willful default is also buttressed by

Defendants’ utter lack of effort to respond to the Complaint, or any part of it, at any

time from the commencement of this action to the present day.             According to
                                          14
                                                                                3538162.2
    Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 17 of 27



Defendants’ counsel, “the record demonstrates that the Defendants have been

making diligent efforts to respond to the complaint.” Nothing could be further from

the truth. Defendants never moved for an extension of their time to answer, either

before they made their motion to vacate the Clerk’s entry of default or at any time

while that motion was pending. They did not do this even for the claims for which

they conceded this Court’s personal jurisdiction over them (i.e., Claims VI through

IX). Defendants “could have . . . sought an extension of time to answer, and moved

to vacate all at the same time since the motions are not mutually exclusive.”

Advanced Access Content Sys. Licensing Adm’r, LLC v. Shen, No. 14-CV-1112, 2015

U.S. Dist. LEXIS 195125, *13-14 (S.D.N.Y. March 16, 2015).             The fact that

Defendants did not do so, and have exhibited no earnest intention to defend this case

on the merits, is further proof their default was willful. See Advanced Access, 2015

U.S. Dist. LEXIS 195125, at *14-15; Kozik v. Takhar Group Collection Servs., Ltd.,

No. 13-CV-273C, 2014 U.S. Dist. LEXIS 88106, *5 (W.D.N.Y. June 25, 2014) (finding

default was willful where, inter alia, there was “no indication that, were the court to

grant the motion [to vacate the default], the defendants intend to appear, defend,

answer the complaint, or move against it”).

      Moreover, it has now been two months since Magistrate Judge Baxter vacated

the Clerk’s entry of default with respect to Claims I through V of the Complaint, and

Defendants still have not served a responsive pleading with respect to those claims.

Their counsel’s bald assertion that Defendants “have been making diligent efforts to

respond to the complaint” is demonstrably false.

                                          15
                                                                               3538162.2
    Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 18 of 27



      Just as it did in the Second Action, the willfulness of Defendants’ default in

this case “weigh[s] in favor of denying their motion to set aside the default.” Car-

Freshner, 2012 U.S. Dist. LEXIS 112826, at *20.          Magistrate Judge Baxter’s

conclusion on this point was not clearly erroneous.

      Magistrate Judge Baxter’s Conclusion That Defendants Have Not Shown A
      Meritorious Defense Was Not Clearly Erroneous

      Claims VI and VIII of the Complaint seek relief for Defendants’ breaches of the

2003 Consent Judgment. Complaint, ¶¶ 124-128, 134-137. The same allegations

state a claim for breach of the 2013 Judgment, which is the subject of Claims VII and

IX. Id., ¶¶ 129-133, 138-141. We will address the 2013 Judgment first.

      A.     The 2013 Judgment

      The 2013 Judgment was the result of an offer of judgment, and an acceptance

of that offer, under Federal Rule of Civil Procedure 68(a). Complaint, ¶¶ 34-36. “Rule

68 offers of judgment and acceptances thereof are contracts to be interpreted

according to ordinary contract principles.” Steiner v. Lewmar, Inc., 816 F.3d 26, 31

(2d Cir. 2016) (citing Goodheart Clothing Co. v. Laura Goodman Enters., 962 F.2d

268, 272 (2d Cir. 1992)). Thus, if the resulting judgment “appears to be plain and

unambiguous on its face, its meaning must be determined from the four corners of

the instrument without resort to extrinsic evidence of any nature.” Goodheart, 962

F.2d at 272 (citations omitted). Pursuant to well-settled law, “‘a written agreement

that is complete, clear and unambiguous on its face must be enforced according to the

plain meaning of its terms[.]’” UBS Fin. Servs. v. W. Va. Univ. Hosps., Inc., 660 F.3d

643, 649 (2d Cir. 2011) (citations omitted). Moreover, any ambiguities “will be
                                         16
                                                                              3538162.2
     Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 19 of 27



construed against the party making the [Rule 68] offer.” Steiner, 816 F.3d at 31.

Magistrate Judge Baxter correctly recognized each of these principles. ECF Doc. No.

23, p. 15.

       The Complaint identifies ten breaches of the 2013 Judgment:

             a) The use of “little tree” in hidden text on the homepage
                of www.scentedpromo.com;

             b) The use of “little tree” in hidden text on the “Fragrance”
                page of www.scentedpromo.com;

             c) The use of “little tree” in hidden text on the “Our
                Products” page of www.scentedpromo.com;

             d) The use of “Car Freshener” on the “About Us” page of
                www.scentusa.com;

             e) The use of “Car Freshener” on the “About Us” page of
                www.smellycharms.com;

             f) The use of “Car freshener” on a rack card depicted on
                the   “Customized     Air   Fresheners”    page     of
                www.smellycharms.com;

             g) The use of the hashtag “#carfreshener” by Scent USA in
                two distinct promotional posts on Instagram;

             h) The use of the hashtag “#notthelittletree” by Scent USA
                in a different promotional post on Instagram; and

             i) The use of “Car Freshener” on the “About Us” page of
                www.midasusa.com.

Complaint, ¶ 74. These breaches are all documented in Plaintiffs’ pending motion for

default judgment. Waite-Holland Decl. I, ¶¶ 11-19 & Exs. F-N; Orbach Decl. I, ¶ 33

& Ex. K.2



2As noted supra, Plaintiffs have discovered yet another breach while this action has
been pending. Waite-Holland Decl. II, at ¶ 9.
                                         17
                                                                             3538162.2
    Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 20 of 27



        As Magistrate Judge Baxter found, Defendants “do not deny their conduct as

described by plaintiff, nor do they deny that they are bound by the terms of the [2013]

Judgment[.]”    ECF Doc. No. 23, p. 14.        The only “defense” they presented to

Magistrate Judge Baxter was their counsel’s argument that “none of the violations

alleged in the Complaint fall within the plain terms of these Judgments.” ECF Doc.

No. 16-1, p. 8. As Magistrate Judge Baxter found, that is not a meritorious defense

because the 2013 Judgment’s plain language prohibits exactly what Defendants have

done.

        As Magistrate Judge Baxter held, the 2013 Judgment “clearly prohibited the

use of the terms ‘LITTLE TREE,’ ‘LITTLE TREES,’ ‘MAGIC TREE,’ and ‘CAR

FRESHNER’ to ‘promote or refer to air fresheners on defendants’ web sites . . . [and]

any form of advertising or promotional materials . . . .’” ECF Doc. No. 23, p. 17.

“Nevertheless, these phrases were undisputedly found on defendants’ web sites and

advertising/promotional platforms.” Id. The case is clear cut, as Magistrate Judge

Baxter correctly determined. Defendants do not and cannot show that his analysis

was “clearly erroneous.”

        As for violations (a)-(c), Magistrate Judge Baxter properly rejected defense

counsel’s argument that “hidden text” is not prohibited by the 2013 Judgment. The

plain language of the 2013 Judgment expressly prohibits uses on Defendants’

websites, and Defendants do not deny that the hidden text was found on their

websites. As Magistrate Judge Baxter held, “these phrases were undisputedly found

on defendants’ web sites.” ECF Doc. No. 23, p. 17.

                                          18
                                                                               3538162.2
     Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 21 of 27



      Moreover, Warzocha and his company’s use of hidden text on their websites

was at issue in the Second Action. Complaint, ¶ 30. If they did not intend such

website use to be included in the 2013 Judgment, the onus was on them to exclude it

from their Rule 68 offer. Even if there was any ambiguity (there is not), Magistrate

Judge Baxter properly noted that “in light of the unique nature of Rule 68 offers,

‘ambiguities will be construed against the party making the offer.’” ECF Doc. No. 23,

p. 15 (citations omitted).

      Equally specious is Defendants’ argument that “there is no evidence that this

‘hidden text’ has even been seen by any consumer.” The plain terms of the 2013

Judgment do not impose any such requirement.          In fact, the 2013 Judgment’s

reference to “meta tags,” which are themselves hidden from normal website visitors,

shows that the 2013 Judgment’s prohibitions are not limited to visible uses.

      Likewise, Magistrate Judge Baxter properly rejected defense counsel’s

argument that violations (g)-(h) were not breaches of the 2013 Judgment because

“hashtags” are “not encompassed within the scope” of the 2013 Judgment. The 2013

Judgment’s plain terms prohibit any “use of, and reference to, ‘LITTLE TREE’ . . .

and ‘CAR FRESHNER,’ or the phonetic equivalents, with or without punctuation

between the words . . . to promote or refer to air fresheners on . . . any form of

advertising or promotional materials . . .” Defendants do not and cannot deny that

the offending hashtags were used on promotional Instagram posts for advertising

purposes. As Magistrate Judge Baxter held, “these phrases were undisputedly found

on defendants’ . . . advertising/promotional platforms.” ECF Doc. No. 23, p. 17.

                                         19
                                                                               3538162.2
    Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 22 of 27



      Magistrate Judge Baxter also properly rejected defense counsel’s argument

below that “none of these uses were an attempt to infringe the Plaintiffs’ mark or

otherwise trade-off the Plaintiffs’ purported goodwill.” ECF Doc. No. 16-1, p. 8. As

Magistrate Judge Baxter explained:

             Counsel’s arguments that defendants’ conduct did not
             constitute “trademark infringement” are misplaced. The
             defendants consented to a permanent injunction being
             taken against them as described in the Judgment, and
             whether the restrictions contained therein extend beyond
             the scope of what would constitute trademark infringement
             is of no moment regarding plaintiff’s claims for breach of
             contract and judgment violations.

ECF Doc. No. 23, p. 17. Magistrate Judge Baxter correctly rejected defense counsel’s

attempt to conflate judgment violations with trademark infringement.

      By the same token, Magistrate Judge Baxter correctly rejected defense

counsel’s argument that violations (d)-(f) and (i) were excused as “nominative fair

use.” That may be a defense to a claim for trademark infringement, but there is no

“nominative fair use” exception to be found in the plain terms of the 2013 Judgment.

Here again, Magistrate Judge Baxter correctly rejected defense counsel’s attempt to

conflate judgment violations with trademark infringement.

      On appeal, Defendants’ counsel now argue, for the first time, that the 2013

Judgment’s prohibitions are limited to “trademark usages,” or that it is “[a]t the very

least . . . reasonably susceptible to more than one interpretation on this issue,” based

on the language underscored below:

             Defendants shall IMMEDIATELY cease all use of, and
             reference to, “LITTLE TREE,” “LITTLE TREES,” “MAGIC
             TREE,” and “CAR FRESHNER,” or the phonetic
                                          20
                                                                                3538162.2
    Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 23 of 27



             equivalents, with or without punctuation between the
             words, as those terms are used to describe Plaintiffs’
             trademarks with registration numbers 675,796; 798,701;
             1,017,831; and 1,990,039, to promote or refer to air
             fresheners on Defendants’ web sites, meta tags, search
             engine listings, any form of advertising or promotional
             materials, packaging, and products[.]

Defendants cannot raise this argument on appeal, because they did not present this

argument to Magistrate Judge Baxter, either in their motion or in the reply he

granted them leave to file. See ECF Doc. No. 16-1, pp. 7-9; ECF Doc. No. 22, pp. 8-9.

“‘[D]istrict courts ordinarily will not consider new arguments, evidence or case law

that could have been but were not presented to the magistrate judge . . . .’” ICM

Controls, 2019 U.S. Dist. LEXIS 225676, at *34 (alteration in original, citations

omitted).

      In any event, it is clear on the face of the 2013 Judgment that the language on

which Defendants’ counsel now rely is simply part of the identification of the terms

Defendants are prohibited from using, i.e., “Plaintiffs’ trademarks.”         The 2013

Judgment does not state that Defendants are free to use those terms so long as they

do not use them “as trademarks.”

      The decision in Eksouzian v. Albanese, 13-cv-00728 (PSG/MAN), 2015 U.S.

Dist. LEXIS 104793 (C.D. Cal. Aug. 7, 2015), which Defendants cite for the first time

on appeal, and thus should not even be considered, is inapposite. The settlement

agreement at issue in that case stated, in pertinent part: “Plaintiffs shall refrain from

using the words . . . as a unitary trademark.” Id. at *21 (emphasis in original). The




                                           21
                                                                                 3538162.2
    Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 24 of 27



2013 Judgment does not contain any such language limiting the prohibited uses to

uses “as a trademark.”3

      “In any event,” Magistrate Judge Baxter concluded, “even assuming, arguendo,

that the terms of the [2013] Judgment resulting from the defendants’ Rule 68 offer

were susceptible to differing interpretations, defendants fail to offer any evidence

that their conduct was outside its intended scope.” ECF Doc. No. 23, p. 17.

Defendants do not address this independent basis that Magistrate Judge Baxter

provided for his decision, let alone show that it was clearly erroneous. As Magistrate

Judge Baxter explained:

             A defendant seeking to vacate an entry of default “must
             present some evidence beyond conclusory denials to
             support his defense.” Addison v. Reitman Blacktop, Inc.,
             272 F.R.D. 72, 81 (E.D.N.Y. Dec. 16, 2010) (citing Enron Oil
             Corp. v. Diakuhara, 10 F.3d at 96). The test is “whether
             the evidence submitted, if proven at trial, would constitute
             a complete defense.” Enron Oil Corp v. Diakuhara, 10. F3d
             at 98. Here, the moving parties have failed to provide an
             affidavit from any defendant, or its representative,
             claiming that their conduct as alleged in violations (a)
             through (i), was not intended as, and did not constitute,
             prohibited use under the terms of the Judgment. As
             previously discussed, defense counsel’s arguments
             contained in his memorandum of law do not constitute
             evidence.




3 As an aside, a defendant need not use a plaintiff’s mark “as a trademark” even for
there to be a claim of trademark infringement. See, e.g., Kelly-Brown v. Winfrey, 717
F.3d 295, 308 (2d Cir. 2013) (“We . . . decline to adopt the rule that Lanham Act
plaintiffs must show that the defendant was using the allegedly infringing content
‘as a mark[.]’”) Plaintiffs do not concede that Defendants made no trademark use of
the terms at issue, but as Magistrate Judge Baxter properly held, such questions are
“of no moment regarding plaintiff’s claims for breach of contract and judgment
violations.” ECF Doc. No. 23, p. 17.
                                           22
                                                                              3538162.2
    Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 25 of 27



ECF Doc. No. 23, pp. 18. In other words, even if the 2013 Judgment were open to

differing interpretations, Defendants did not come forward with any evidence that

they, themselves, interpreted their conduct to be beyond its intended scope.

Warzocha, who was an original party to the 2013 Judgment (and one of the Rule 68

offerors) is strikingly silent on the subject in his declaration. Thus, as Magistrate

Judge Baxter found, “[t]he defendants fail to offer any evidence lending credibility to

their ‘construction’ defenses.” Id. at 18.

      Magistrate Judge Baxter was unquestionably correct in this assessment. A

defendant seeking to vacate a default bears the “burden of offering evidence sufficient

to establish a complete defense.”      Bricklayers, 779 F.3d at 187.     “[C]onclusory

assertions” are “insufficient to compel vacatur of an entry of default.” Id. “Although

in an answer general denials normally are enough to raise a meritorious defense, the

moving party on a motion to reopen a default must support its general denials with

some underlying facts.” Sony Corp. v. ELM State Elecs., Inc., 800 F.2d 317, 320-21

(2d Cir. 1986).    See also Car-Freshner, 2012 U.S. Dist. LEXIS 112826, at *12

(“[e]vidence must be submitted to support the proposed defense amounting to more

than a conclusory denial”). For this reason as well, Defendants have failed to show a

meritorious defense with respect to Plaintiffs’ claims for breach of the 2013

Judgment.

      B.     The 2003 Consent Judgment

      Magistrate Judge Baxter properly determined that Defendants failed to show

any meritorious defense with respect to Plaintiffs’ claims for breach of the 2003

                                             23
                                                                               3538162.2
    Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 26 of 27



Consent Judgment, for the same reasons Defendants failed to show any meritorious

defense with respect to Plaintiffs’ claims for breach of the 2013 Judgment. The two

judgments contain the same essential terms and, as Magistrate Judge Baxter noted,

Defendants did not proffer any additional defense with respect to the 2003 Consent

Judgment. ECF Doc. No. 23, p. 14 n.6. Indeed, if there were any notable difference

between the two judgments, it would be that the 2003 Consent Judgment does not

contain the language which Defendants’ counsel now argue limits the 2013

Judgment’s prohibitions to “trademark usages.” That strained linguistic argument,

which is both untimely (being raised for the first time on appeal) and meritless as it

concerns the 2013 Judgment, simply would have no application to the 2003 Consent

Judgment.

                                   CONCLUSION

      Magistrate Judge Baxter’s order denying Defendants’ motion to vacate the

Clerk’s entry of default with respect to Claims VI through IX of the Complaint should

be upheld.




                                         24
                                                                              3538162.2
    Case 5:19-cv-01158-GTS-ATB Document 32 Filed 05/08/20 Page 27 of 27



Dated: May 8, 2020                       BOND, SCHOENECK & KING, PLLC


                                         By:   s/Louis Orbach
                                               Louis Orbach (507815)
                                               Liza R. Magley (519849)
                                         One Lincoln Center
                                         Syracuse, New York 13202-1355
                                         Telephone: (315) 218-8000
                                         Email: lorbach@bsk.com
                                         Email: lmagley@bsk.com

                                         Attorneys for Plaintiffs




                                    25
                                                                     3538162.2
